Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Darren Taylor appeals the district court’s order granting his motion for a sentence reduction filed pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and conclude that the district court did not abuse its discretion by not considering the current statutory sentence for Taylor’s offense. See United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (motion under § 3582(c) “is subject to the discretion of the district court”). Thus, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.